Hinman, C. J.
We think the Superior Court committed no error in dismissing this appeal on the facts appearing on the record. The appeal is taken from the decree of the probate court approving and accepting the report of commissioners on the estate of Lydia Riggs, deceased, and the only reasons of appeal that are assigned .are, first, that the commissioners rejected a portion of the claim of Mrs. Moss, one of the appellants, presented against the estate, and, second, that they allowed certain other claims which should have been rejected. The case is therefore precisely like that of Bennett's Appeal from Probate, 33 Conn., 214, in which we held that an appeal in such a case should be taken directly from the doings of the commissioners and not from the decree accepting their report. See also remarks of Church, J., in Peck v. Sturges, 11 Conn., 424.
There is no error in the judgment.
In this opinion the. other judges concurred.